DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 7 to 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp 10-36499.
	The Jp 10-316499 reference teaches a method of growing a transition metal dichalcogenide crystal note entire reference. The reference does teach growing II-VI compounds.   A polycrystalline source is placed in a vessel along with the transport medium.  The vessel has an opening at one end, note figures.  The vessel also comprises a seed end where the seed crystal is placed.  The vessel is heated into two separate zones and the polycrystalline material sublimes and with the aid of the transport medium flows to the seed.  The seed is heated to a lower temperature and the vapor then deposits as a single crystal on the seed, note abs.  The sole difference between the instant claim and the prior art is the two separate vessels.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable vessel arrangement in the Jp 10-316499 reference in order to lower impurities during the processing noting, that the reference does clearly show that the starting material is placed in a separate location from the seed and there is an opening to allow transport.
  	With regards to claims 3 and 14, the Jp 10-316499 reference teaches that the seed crystal be a single crystal.
With regards to claim 7, the Jp 10-316499 reference teaches that the seed is placed away from the opening from the first vessel, note figures.
	With regards to claim 8, the Jp 10-316499 reference teaches that the seed is placed away from the starting material note figures.
With regards to claim 9, the Jp 10-316499 reference teaches that the seed is placed away from the starting material and medium, note figures.

Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp 10-36499.
	The Jp 10-316499 reference is relied on for  the same reasons as stated, supra, and differs from the instant claims in the source of the starting material. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable the method to obtain the starting material the Jp 10-316499 reference in order to have a pure starting material growing a more perfect crystal.
Claim(s) 4 to 6 and 15 to 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp 10-36499.
	The Jp 10-316499 reference is relied on for  the same reasons as stated, supra, and differs from the instant claim in the seed size and shape.  The reference does teach placing the polycrystal material in the vessel with a medium to grow by CVT and removing the medium. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable seed size and shape (instant claim 6) in the Jp 10-316499 reference in order to grow the desired size crystal and with the desired shapes
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp 10-36499.
	The Jp 10-316499 reference is relied on for  the same reasons as stated, supra, and differs from the instant claim in the vessel hole size and starting material size.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable opening size and starting material size in the Jp 10-316499 reference in order to allow for CVT and sublimation but not allowing starting material to drop to the seed.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not teach the temperature ranges as set forth in the claim noting the range between the opening and source.
				Examiner’s Remarks
	The Fujiwara, Bartolucci et al, Min, Kim and Dresselhaus references are merely cited of interest as showing the state of the art for CVT growth processing. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714